Citation Nr: 0408170	
Decision Date: 03/30/04    Archive Date: 04/02/04

DOCKET NO.  02-17 275	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an initial disability rating in excess of 30 
percent for post-traumatic stress disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael T. Osborne, Associate Counsel


INTRODUCTION

The veteran had active service from July 1967 to July 1969, 
including combat service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 2002 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania, that granted the veteran's claim 
of entitlement to service connection for post-traumatic 
stress disorder (PTSD) and evaluated it as 30 percent 
disabling effective April 30, 2002 (the date of the veteran's 
service connection claim).  With respect to the 30 percent 
evaluation assigned to his service-connected PTSD, the 
veteran disagreed with this decision in October 2002.  In a 
statement of the case issued to the veteran and his service 
representative in October 2002, the RO concluded that no 
change was warranted in the 30 percent evaluation assigned to 
the veteran's service-connected PTSD.  The veteran perfected 
a timely appeal when he filed a substantive appeal (VA Form 
9) in October 2002.  In supplemental statements of the case 
issued to the veteran and his service representative in 
October and November 2002, the RO again concluded that no 
change was warranted in the 30 percent evaluation assigned to 
the veteran's service-connected PTSD.  

As set forth below, the appeal on this issue is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify you if further action is 
required on your part.


REMAND

At the outset, the Board notes that, in a statement on his 
substantive appeal (VA Form 9) received at the RO in October 
2002, the veteran contended that his service-connected PTSD 
had worsened since his most recent VA PTSD examination in 
June 2002.  Specifically, the veteran stated that his 
antidepressant medication had been increased due to his 
inability to function socially or vocationally.  He also 
contended that his concentration and memory had worsened, he 
had trouble at work making decisions and performing his job 
duties, and he felt "emotionally dead with no direction or 
purpose in life and all my social skills are lost."  In this 
regard, VA's General Counsel has indicated that when it is 
asserted that the severity of a service-connected disability 
has increased since the most recent rating examination, an 
additional examination is appropriate.  See VAOPGCPREC 11-95 
(1995); see also Caffrey v. Brown, 6 Vet. App. 377 (1995); 
Green v. Derwinski, 1 Vet. App. 121 (1991).  Therefore, and 
because the veteran's last VA PTSD examination occurred in 
June 2002, the Board is of the opinion that, on remand, the 
veteran should be scheduled for an updated VA PTSD 
examination in order to determine the current nature and 
severity of his service-connected PTSD.

Accordingly, this case is REMANDED for the following actions:

1.  The RO should contact the veteran and 
his service representative and request 
that they identify any VA and non-VA 
health care providers who have treated 
him for his service-connected PTSD 
between April 2002 and the present.  
Specifically, the RO should obtain the 
veteran's current treatment records from 
the VA Medical Center in Pittsburgh, 
Pennsylvania, as well as any other 
pertinent records identified by the 
veteran, which are not currently of 
record.  If no such records can be 
located, the RO should obtain specific 
confirmation of this fact and document it 
in the veteran's claims folder.

2.  The RO should make arrangements with 
the appropriate VA medical facility(ies) 
for the veteran to be afforded a 
psychiatric examination to determine the 
current nature and severity of the 
veteran's service-connected PTSD.  Send 
the claims folder to the examiner(s) for 
review.  Request that this examination 
include all standard studies and tests.  
All examination findings, along with the 
complete rationale for all opinions 
expressed, should be set forth.  The 
examiner(s) also should provide a Global 
Assessment of Functioning (GAF) score for 
symptomatology arising from service-
connected PTSD.  A complete rationale for 
the assigned score should be provided.  
Based on a review of the veteran's 
complete claims folder, and based on the 
results of the psychiatric examination, 
the examiner(s) also should be asked to 
provide an opinion concerning the level 
of social and occupational impairment due 
solely to the veteran's service-connected 
PTSD.

3.  Then, the RO should re-adjudicate the 
veteran's claim of entitlement to an 
initial disability rating in excess of 30 
percent for PTSD in light of all relevant 
evidence and pertinent legal authority.  
The RO should provide adequate reasons 
and bases for its determinations, 
addressing all issues and concerns that 
were noted in this REMAND.

4.  If any determination remains adverse 
to the veteran, he and his service 
representative should be furnished a 
Supplemental Statement of the Case and be 
given an opportunity to respond.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The Board intimates no 
opinion as to the ultimate outcome of this appeal.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


